 



EXHIBIT 10.125

AMENDMENT TO
EMPLOYMENT AGREEMENT

     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into as of
the 21st day of February, 2005, by and between TIMCO AVIATION SERVICES, INC., a
Delaware corporation (“Company”), and FRITZ BAUMGARTNER (“Employee”)

Preliminary Statements

     A. The parties have previously entered into that certain Employment
Agreement dated June 11, 2004 (“Agreement”). Unless otherwise defined,
capitalized terms used herein shall have the meanings given to them in the
Agreement.

     B. The parties wish to amend the Agreement to reflect the terms set forth
below.

Agreement

     NOW, THEREFORE, in consideration of the premises, the mutual covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Section 2(a) of the Agreement is hereby amended by deleting all of its text
and replacing it with the following text:

     (a) Base Salary. In consideration for the Employee’s services hereunder and
the restrictive covenants contained herein, effective as of November 1, 2004,
the Employee’s base salary shall be $175,000 per annum (the “Salary”), payable
in accordance with TIMCO’s customary payroll practices. Notwithstanding the
foregoing, Employee’s annual Salary may be increased at any time and from time
to time to levels greater than the level set forth in the preceding sentence at
the sole discretion of the Compensation Committee of the Board of Directors of
TIMCO (“Committee”) to reflect merit or other increases.

2. Section 3(c) of the Agreement is hereby amended to change the period during
which the Company must continue to make all Severance Payments after a
termination Without Cause from six months (as currently provided in the
Agreement) to one year.

3. Except as amended hereby, the Agreement shall remain in full force and
effect.

[Signatures on next page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment, effective as
of the date set forth above.

         

  TIMCO AVIATION SERVICES, INC., a
Delaware corporation
 
       

  By:   /s/ Roy T. Rimmer, Jr.

       

      Roy T. Rimmer, Jr.
Chairman and Chief Executive Officer
 
       
 
       

  EMPLOYEE:
 
       

  /s/ Fritz Baumgartner

   

  Fritz Baumgartner

 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT (“Agreement”), dated this 11th day of June, 2004,
by and between TIMCO AVIATION SERVICES, INC., a Delaware corporation (the
“Company”), and FRITZ BAUMGARTNER (the “Employee”).

     In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement and other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

     1. Employment.

          (a) Retention. The Company agrees to employ Employee as its Vice
President, Controller and Chief Accounting Officer, and Employee agrees to
accept such employment, subject to the terms and conditions of this Agreement.

          (b) Employment Period. The period during which the Employee shall
serve as an employee of the Company under this Agreement shall commence as of
May 1, 2004 (the “Effective Date”), and unless earlier terminated pursuant to
this Agreement or extended through agreement of the parties, shall expire on
December 31, 2007 (the period for which the Employee is an employee of the
Company is hereinafter referred to as the “Employment Period”).

          (c) Duties and Responsibilities. During the Employment Period, the
Employee shall serve as Vice President and Chief Accounting Officer of the
Company and its subsidiaries. In such role, Employee shall have such authority
and responsibility and perform such duties as may be assigned to him from time
to time by the Chief Financial Officer, and in the absence of such assignment,
such duties as are customary to Employee’s office and as are necessary or
appropriate to the business and operations of the Company and its subsidiaries.
During the Employment Period, the Employee’s employment shall be full time.
Employee shall perform his duties honestly, diligently, in good faith and in the
best interests of the Company and its subsidiaries, and Employee shall use his
best efforts to promote the interests of the Company and its subsidiaries.

          (d) Other Activities. Except upon the prior written consent of the
Company, the Employee, during the Employment Period, will not accept any other
employment. The Employee shall be permitted to serve in ventures such as passive
real estate investments, serving on charitable and civic boards and
organizations, and similar activities, so long as such activities do not
materially interfere with or detract from the performance of Employee’s duties
or constitute a breach of any of the provisions contained in this Agreement.

     2. Compensation.

          (a) Base Salary. In consideration for the Employee’s services
hereunder and the restrictive covenants contained herein, the Employee shall be
paid an annual base salary (“Salary”), as follows:

               (i) $140,000 from the Effective Date until May 1, 2005;

 



--------------------------------------------------------------------------------



 



               (ii) $150,000 from May 1, 2005 until the end of the Employment
Period.

Payments hereunder shall be made in accordance with the Company’s customary
payroll practices. Notwithstanding the foregoing, Employee’s annual Salary may
be increased at anytime and from time to time to levels greater than the level
set forth in the preceding sentence at the discretion of the Compensation
Committee (the “Committee”) of the Board of Directors (“Board”) of the Company
to reflect merit or other increases.

          (b) Bonus. In addition to the Salary, the Employee shall be eligible
to receive an annual bonus (“Bonus”) equal to 50% of the Employee’s Salary. The
Bonus shall be based on the achievement of corporate goals and objectives as
established by the Committee or the Board. The achievement of said goals and
objectives shall be determined by the Committee or the Board. Notwithstanding
the foregoing, Employee’s Bonus for fiscal 2004 shall not be less than $15,000
and, notwithstanding the payment provision below, such minimum Bonus amount
shall be paid to Employee on or before December 31, 2004. With respect to any
Fiscal Year during which the Employee is employed by the Company for less than
the entire Fiscal Year, the Bonus shall be prorated for the period during which
the Employee was so employed. Except as set forth above, all amounts of Bonus
earned by Employee shall be payable within thirty (30) days after completion of
the audited financial statements for the previous Fiscal Year. The term “Fiscal
Year” as used herein shall mean each period of twelve (12) calendar months
commencing on January 1st of each calendar year during the Employment Period and
expiring on December 31st of such year.

          (c) Merit and Other Bonuses. Employee shall be entitled to such other
bonuses, payments and benefits may be determined by the Committee or the Board,
in their sole discretion.

          (d) Equity Incentives. Employee shall be eligible to receive grants of
stock options, restricted stock or other equity incentives, all at the
discretion of the Committee or the Board.

          (e) Other Compensation Programs. The Employee shall be entitled to
participate in Company’s incentive and deferred compensation programs and such
other programs as are established and maintained generally for the benefit of
Company’s employees or executive officers, subject to the provisions of such
plans or programs.

          (f) Vacations. The Employee shall be entitled to three weeks of
vacation on an annual basis. Employee shall be entitled to be reimbursed for any
accrued and unused vacation time as of the date he is no longer an employee of
Company.

          (g) Other Benefits. During the term of this Agreement, the Employee
shall also be entitled to participate in any other health insurance programs,
life insurance programs, disability programs, stock option plans, bonus plans,
pension plans and other fringe benefit plans and programs as are from time to
time established and maintained for the benefit of Company’s employees or
executive officers, subject to the provisions of such plans and programs.

-2-

 



--------------------------------------------------------------------------------



 



          (h) Expenses. The Employee shall be reimbursed for all out-of-pocket
expenses reasonably incurred by him on behalf of or in connection with the
business of the Company, pursuant to the normal standards and guidelines
followed from time to time by the Company.

          (i) Withholding. All payments made to the Employee hereunder shall be
made net of any applicable withholding for income taxes and the Employee’s share
of FICA, FUTA or other taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.

     3. Termination.

          (a) For Cause. The Company shall have the right to terminate this
Agreement and to discharge the Employee for Cause (as defined below), at any
time during the term of this Agreement. Termination for Cause shall mean, during
the term of this Agreement, (i) Employee’s conduct that would constitute under
federal or state law either a felony or a misdemeanor involving moral turpitude,
or a determination by the Company’s Board of Directors, after consideration of
all available information and following the procedures set forth below, that
Employee has willfully violated Company policies or procedures involving
discrimination, harassment, alcohol or substance abuse, or work place violence
causing material injury to the Company, (ii) Employee’s actions or omissions
that constitute fraud, dishonesty or gross misconduct, (iii) Employee’s knowing
and intentional breach of any fiduciary duty that causes material injury to the
Company, and (iv) Employee’s inability to perform his material duties, after
reasonable notice and an opportunity to resolve the issues, due to alcohol or
other substance abuse. Any termination for Cause pursuant to this Section shall
be given to the Employee in writing and shall set forth in detail all acts or
omissions upon which the Company is relying to terminate the Employee for Cause.

     Upon any determination by the Company that Cause exists to terminate the
Employee, the Company shall cause a special meeting of the Board of Directors to
be called and held at a time mutually convenient to the Board of Directors and
Employee, but in no event later than ten (10) business days after Employee’s
receipt of the notice that the Company intends to terminate the Employee for
Cause. Employee shall have the right to appear before such special meeting of
the Board of Directors with legal counsel of his choosing to refute such
allegations and shall have a reasonable period of time to cure any actions or
omissions which provide the Company with a basis to terminate the Employee for
Cause (provided that such cure period shall not exceed 30 days). A majority of
the members of the Board of Directors must affirm that Cause exists to terminate
the Employee. No finding by the Board of Directors will prevent the Employee
from contesting such determination through appropriate legal proceedings
provided that the Employee’s sole remedy shall be to sue for damages, not
reinstatement, and damages shall be limited to those that would be paid to the
Employee if he had been terminated without Cause. In the event the Company
terminates the Employee for Cause, the Company shall only be obligated to
continue to pay in the ordinary and normal course of its business to the
Employee his Salary plus accrued but unused vacation time through the
termination date and the Company shall have no further obligations to Employee
from and after the date of termination.

          (b) Resignation by Employee. If the Employee shall resign or otherwise
terminate his employment with the Company at anytime during the term of this
Agreement, the

-3-

 



--------------------------------------------------------------------------------



 



Employee shall only be entitled to receive his accrued and unpaid Salary and
vacation pay through the termination date, and the Company shall have no further
obligations under this Agreement from and after the date of resignation.

          (c) Termination by Company Without Cause. At any time during the term
of this Agreement the Company shall have the right to terminate this Agreement
and to discharge the Employee without Cause effective upon delivery of written
notice to the Employee. Upon any such termination by the Company without Cause,
the Company shall pay to the Employee all of the Employee’s accrued but unpaid
Salary and vacation pay through the date of termination, and thereafter, the
Company: (i) shall continue to pay to the Employee his Salary payable in
accordance with Section 2(a) for six (6) months from the date of termination,
when and as the same would have been due and payable hereunder but for such
termination, (ii) shall continue Employee’s health benefits under the Company’s
then health insurance program(s) for six months from the date of termination (or
until Employee’s death or the date on which Employee becomes covered by the
health plan of a subsequent employer, to the extent that either of these events
occurs earlier). Additionally, if Employee is terminated without Cause, all
stock options and restricted stock grants previously granted to him will
immediately vest (to the extent not then already vested), and all such stock
options shall remain exercisable for the lesser of the unexpired term of such
options or six months from the date of Employee’s termination. All payments made
to the Employee pursuant to this Section 3(c) are collectively, referred to
herein as the “Severance Payment.” Other than the Severance Payment, the Company
shall have no further obligation to the Employee except for the obligations set
forth in Section 12 of this Agreement after the date of such termination;
provided, however, that the Employee shall only be entitled to continuation of
the Severance Payments as long as he is in compliance with the provisions of
Sections 6 and 7 of this Agreement. Additionally, Employee shall be entitled to
receive each month for six-months following the termination of the Employment
Period Employee’s monthly portion of the Salary, so long as Employee is in
compliance with Sections 6 and 7 of the Agreement and so long as Employee has
not been terminated for “Cause,” in which case the restrictive covenant shall
apply notwithstanding the payment of severance.

          (d) Disability of the Employee. This Agreement may be terminated by
the Company upon the Disability of the Employee. “Disability” shall mean any
mental or physical illness, condition, disability or incapacity which prevents
the Employee from reasonably discharging his duties and responsibilities under
this Agreement for a period of 180 consecutive days. In the event that any
disagreement or dispute shall arise between the Company and the Employee as to
whether the Employee suffers from any Disability, then, in such event, the
Employee shall submit to the physical or mental examination of a physician
licensed under the laws of the State of North Carolina, who is mutually
agreeable to the Company and the Employee, and such physician shall determine
whether the Employee suffers from any Disability. In the absence of fraud or bad
faith, the determination of such physician shall be final and binding upon the
Company and the Employee. The entire cost of such examination shall be paid for
solely by the Company. In the event the Company has purchased Disability
insurance for Employee, the Employee shall be deemed disabled if he is
completely (fully) disabled as defined by the terms of the Disability policy. In
the event that at any time during the term of this Agreement the Employee shall
suffer a Disability and the Company terminates the Employee’s employment for
such Disability, the Company shall continue to pay to the Employee his Salary,
payable in accordance with Section 2(a) for three (3) months from the date of
the termination, when and as the same would have been due and payable hereunder
but for such termination,

-4-

 



--------------------------------------------------------------------------------



 



except that payment of the Salary in accordance with said paragraph shall be
mitigated to the extent payments are made to the Employee pursuant to disability
insurance programs maintained by the Company.

          (e) Death of the Employee. In the event of the death of Employee, the
employment of the Employee by the Company shall automatically terminate on the
date of the Employee’s death and the Company shall only be obligated to pay
Employee’s estate Employee’s accrued and unpaid Salary through the termination
date plus accrued but unused vacation time through the termination date and the
Company shall have no further obligations to Employee from and after the date of
termination.

     4. Termination of Employment by Employee for Change of Control.

          (a) Termination Rights. Notwithstanding the provisions of Section 2
and Section 3 of this Agreement, in the event that there shall occur a Change of
Control (as defined below) of the Company and within two years after such Change
of Control the Employee’s employment hereunder is terminated by the Company
without Cause, then the Company shall be required to pay to the Employee all
accrued but unpaid Salary and vacation pay through the date of termination, plus
(i) the product of two (2) multiplied by the Employee’s then current Salary (at
a base salary no lower than the base salary provided in paragraph 2(a) above),
plus (ii) the product of two (2) multiplied by the Bonus that Employee earned
with respect to his services in the Fiscal Year prior to the Fiscal Year in
which such termination occurs, assuming that all performance objectives are met
(collectively, the foregoing consideration payable to the Employee shall be
referred to herein as the “Change in Control Payment”). The Change in Control
Payment shall be made no later than 10 days after the Employee’s termination
pursuant to this Section 4. To the extent that payments are owed by the Company
to the Employee pursuant to this Section 4, they shall be made in lieu of
payments pursuant to Section 3, and in no event shall the Company be required to
make payments or provide benefits to the Employee under both Section 3 and
Section 4. Additionally, Employee shall be entitled to receive the Change of
Control Payment set forth above in the event that within six months after the
term of this Agreement, a Change of Control shall occur.

          (b) Change of Control of the Company Defined. For purposes of this
Section 4, a “Change of Control of the Company” shall be deemed to have occurred
if:

               (i) Any “person” (as such term is defined in Sections 13(d)(3)
and Section 14(d)(3) of the Exchange Act), other than the Company, any majority
owned subsidiary of the Company, any compensation plan of the Company, any
majority owned subsidiary of the Company or Lacy J. Harber and his affiliates
and/or heirs, becomes the “beneficial owner” (as such term is defined in Rule
13d 3 of the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company; or

               (ii) Any “person” (as such term is defined in Sections 13(d)(3)
and Section 14(d)(3) of the Exchange Act), other than the Company, any majority
owned subsidiary of the Company, any compensation plan of the Company, any
majority owned subsidiary of the Company or Lacy J. Harber and his affiliates
and/or heirs), becomes the “beneficial owner” (as such term is defined in Rule
13d 3 of the Exchange Act), directly or indirectly, of securities of the Company
representing more than 35% of the combined voting power of the Company provided:
(A) such person or person are not acting as a “group” (as such term is defined
in Rule

-5-

 



--------------------------------------------------------------------------------



 



13(d) under the Exchange Act) with respect to the Company’s voting securities
with Lacy J. Harber and his affiliates and/or heirs and (B) such person or
persons own Company securities with more of the combined voting power of the
Company than those held by Lacy J. Harber and his affiliates and/or heirs; or

               (iii) The shareholders of the Company approve (1) a
reorganization, merger, or consolidation with respect to which persons who were
the shareholders of the Company immediately prior to such reorganization,
merger, or consolidation do not immediately thereafter own more than 50% of the
combined voting power entitled to vote generally in the election of the
directors of the reorganized, merged or consolidated entity; (2) a liquidation
or dissolution of the Company; or (3) the sale of all or substantially all of
the assets of the Company or of a subsidiary of the Company that accounts for
more than 66 2/3% of the consolidated revenues of the Company, but not including
a reorganization, merger or consolidation of the Company.

     5. Successor To Company. The Company shall require any successor, whether
direct or indirect, to all or substantially all of the business, properties and
assets of the Company whether by purchase, merger, consolidation or otherwise,
prior to or simultaneously with such purchase, merger, consolidation or other
acquisition to execute and to deliver to the Employee a written instrument in
form and in substance reasonably satisfactory to the Employee pursuant to which
any such successor shall agree to assume and to timely perform or to cause to be
timely performed all of the Company’s covenants, agreements and obligations set
forth in this Agreement (a “Successor Agreement”). The failure of the Company to
cause any such successor to execute and deliver a Successor Agreement to the
Employee shall constitute a material breach of the provisions of this Agreement
by the Company.

     6. Restrictive Covenants. In consideration of his employment and the other
benefits arising under this Agreement, the Employee agrees that during the term
of this Agreement, and for a period of six months following the termination of
this Agreement, the Employee shall not directly or indirectly:

          (a) alone or as a partner, joint venturer, officer, director, member,
employee, consultant, agent, independent contractor or stockholder of, or lender
to, any company or business, engage in any business which competes, directly or
indirectly, with any business of the Company; provided, however, that the
beneficial ownership of less than one percent (1%) of the shares of stock of any
corporation having a class of equity securities actively traded on a national
securities exchange or over-the-counter market shall not be deemed, in and of
itself, to violate the prohibitions of this Section; or

          (b) for any reason, (i) induce any customer of the Company or any of
its subsidiaries or affiliates to patronize any business directly or indirectly
in competition with the businesses conducted by the Company or any of its
subsidiaries or affiliates in any market in which the Company or any of its
subsidiaries or affiliates does business; (ii) canvass, solicit or accept from
any customer of the Company or any of its subsidiaries or affiliates any such
competitive business; or (iii) request or advise any customer or vendor of the
Company or any of its subsidiaries or affiliates to withdraw, curtail or cancel
any such customer’s or vendor’s business with the Company or any of its
subsidiaries or affiliates; or

-6-

 



--------------------------------------------------------------------------------



 



          (c) for any reason, employ, or knowingly permit any company or
business directly or indirectly controlled by him, to employ, any person who was
employed by the Company or any of its subsidiaries or affiliates at or within
the prior six months, or in any manner seek to induce any such person to leave
his or her employment.

The provisions of this Section 6 shall apply to Employee whether or not
Employee’s employment with the Company has been terminated for Cause or without
Cause and whether or not the Company is required to pay Employee severance
benefits under Section 3 of this Agreement. Notwithstanding the foregoing, if
this Agreement expires by its terms at the end of the Employment Period, then
the provisions of this Section 6 shall only apply to Employee if the Company
provides Employee with all of the severance benefits which it would be obligated
to provide to him under Section 3(c) of this Agreement as if the Employee had
been terminated from his employment with the Company without Cause.

     7. Confidentiality. The Employee agrees that at all times during the term
of this Agreement and after the termination of employment for as long as such
information remains non-public information, the Employee shall (i) hold in
confidence and refrain from disclosing to any other party all information,
whether written or oral, tangible or intangible, of a private, secret,
proprietary or confidential nature, of or concerning the Company or any of its
subsidiaries or affiliates and their business and operations, and all files,
letters, memoranda, reports, records, computer disks or other computer storage
medium, data, models or any photographic or other tangible materials containing
such information (“Confidential Information”), including without limitation, any
sales, promotional or marketing plans, programs, techniques, practices or
strategies, any expansion plans (including existing and entry into new
geographic and/or product markets), and any customer lists, (ii) use the
Confidential Information solely in connection with his employment with the
Company or any of its subsidiaries or affiliates and for no other purpose,
(iii) take all precautions necessary to ensure that the Confidential Information
shall not be, or be permitted to be, shown, copied or disclosed to third
parties, without the prior written consent of the Company or any of its
subsidiaries or affiliates, and (iv) observe all security policies implemented
by the Company or any of its subsidiaries or affiliates from time to time with
respect to the Confidential Information. In the event that the Employee is
ordered to disclose any Confidential Information, whether in a legal or
regulatory proceeding or otherwise, the Employee shall provide the Company or
any of its subsidiaries or affiliates with prompt notice of such request or
order so that the Company or any of its subsidiaries or affiliates may seek to
prevent disclosure. In addition to the foregoing the Employee shall not at any
time libel, defame, ridicule or otherwise disparage the Company.

     8. Specific Performance; Injunction. The parties agree and acknowledge that
the restrictions contained in Sections 6 and 7 are reasonable in scope and
duration and are necessary to protect the Company or any of its subsidiaries or
affiliates. If any provision of Section 6 or 7 as applied to any party or to any
circumstance is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other circumstance or the validity or enforceability
of any other provision of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced. The Employee
agrees and acknowledges that the breach of Section 6 or 7 will cause irreparable

-7-

 



--------------------------------------------------------------------------------



 



injury to the Company or any of its subsidiaries or affiliates and upon breach
of any provision of such Sections, the Company or any of its subsidiaries or
affiliates shall be entitled to injunctive relief, specific performance or other
equitable relief, without being required to post a bond; provided, however,
that, this shall in no way limit any other remedies which the Company or any of
its subsidiaries or affiliates may have (including, without limitation, the
right to seek monetary damages).

     9. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed given if delivered by hand
delivery, by certified or registered mail (first class postage pre-paid),
guaranteed overnight delivery or facsimile transmission if such transmission is
confirmed by delivery by certified or registered mail (first class postage
pre-paid) or guaranteed overnight delivery to, the following addresses and
telecopy numbers (or to such other addresses or telecopy numbers which such
party shall designate in writing to the other parties): (a) if to the Company,
at its principal executive offices, addressed to the Chief Executive Officer,
with a copy to Philip B. Schwartz, Esq., Akerman, Senterfitt & Eidson, P.A., One
Southeast Third Avenue, Miami, Florida 33156; and (b) if to the Employee, at the
address listed on the signature page hereto.

     10. Amendment; Waiver. This Agreement may not be modified, amended, or
supplemented, except by written instrument executed by all parties. No failure
to exercise, and no delay in exercising, any right, power or privilege under
this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege. No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the parties. No extension of time for performance of any obligations or
other acts hereunder or under any other agreement shall be deemed to be an
extension of the time for performance of any other obligations or any other
acts. The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other.

     11. Assignment; Third Party Beneficiary. This Agreement, and the Employee’s
rights and obligations hereunder, may not be assigned or delegated by him. The
Company may assign its rights, and delegate its obligations, hereunder to any
affiliate of the Company, or any successor to the Company or its aviation
services business, specifically including the restrictive covenants set forth in
Section 6 hereof. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon its respective successors and
assigns.

     12. Severability; Survival. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
to the extent necessary to permit the remaining provisions to be enforced in
accordance with the parties intention. The provisions of Sections 6 and 7 will
survive the termination for any reason of the Employee’s relationship with the
Company.

     13. Indemnification. The Company agrees to indemnify the Employee during
the term and after termination of this Agreement in accordance with the
provisions of the Company’s certificate of incorporation and bylaws and the
Delaware General Corporation Law.

-8-

 



--------------------------------------------------------------------------------



 



     14. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

     15. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of North Carolina applicable
to contracts executed and to be wholly performed within such State.

     16. Entire Agreement. This Agreement contains the entire understanding of
the parties in respect of its subject matter and supersedes all prior agreements
and understandings (oral or written) between or among the parties with respect
to such subject matter.

     17. Headings. The headings of Paragraphs and Sections are for convenience
of reference and are not part of this Agreement and shall not affect the
interpretation of any of its terms.

     18. Construction. This Agreement shall be construed as a whole according to
its fair meaning and not strictly for or against any party. The parties
acknowledge that each of them has reviewed this Agreement and has had the
opportunity to have it reviewed by their respective attorneys and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement.

     19. Resolution of Disputes. Any disputes arising under or in connection
with this Agreement shall be resolved by third party mediation of the dispute
and, failing that, by binding arbitration to be held in Greensboro, North
Carolina in accordance with the rules and procedures of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.

[Signatures on Next Page]

-9-

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

         

  TIMCO AVIATION SERVICES, INC.,
a Delaware corporation
 
       

  By:   /s/ C. Robert Campbell

       

      C. Robert Campbell, Executive Vice President
and Chief Financial Officer
 
       
 
       

  EMPLOYEE:
 
       

  /s/ Fritz Baumgartner

   

  FRITZ BAUMGARTNER
 
       

  Address for Notices:

  _____________________

  _____________________

  _____________________

-10-

 